        Case 1:19-cv-00236-EPG Document 32 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TERESA JUNKERSFELD, an individual                   Case No. 1:19-cv-00236-EPG
     on behalf of herself and others similarly
12   situated,                                           ORDER LIFTING STAY OF PROCEEDINGS
                                                         AND GRANTING JOINT REQUEST TO
13                      Plaintiff,                       RESET DEADLINE FOR LITIGATION PLAN
14          v.
15   MEDICAL STAFFING SOLUTIONS,                         (ECF. No. 29)
     INC. and DOES 1 to 10, inclusive,
16
                        Defendants.
17

18
            Currently before the Court is the parties’ Joint Report Re: Clarke v. AMN Services, LLC
19
     and Request to Reset Deadline for Litigation Plan. (ECF No. 29.) Having reviewed the joint
20
     report, the Court will lift the stay in this case and grant the parties’ request to extend the deadline
21
     to submit a litigation plan.
22
            On June 4, 2020, the Court entered an order staying all proceedings in this case until after
23
     the Ninth Circuit issued a decision in Clarke v. AMN Services, LLC, Case No. 19-55784. (ECF
24
     No. 27.) The Court further directed the parties to submit a schedule to the Court within thirty (30)
25
     days of the Ninth Circuit’s decision in Clarke proposing deadlines for Defendant to produce its
26
     Federal Rule of Civil Procedure 30(b)(6) witness, completion of non-expert discovery relating to
27   class certification, and filing a motion for class and/or collective action certification. (Id.) The
28
                                                        1
        Case 1:19-cv-00236-EPG Document 32 Filed 03/10/21 Page 2 of 2


 1   parties’ joint report, filed on March 9, 2021, explains that the Ninth Circuit issued its decision in

 2   Clarke on February 8, 2021. (ECF No. 29.) However, Defendant has retained new counsel who

 3   needs additional time to familiarize themselves with the case, obtain case files from previous

 4   defense counsel, file an application for additional counsel to appear pro hac vice, and meet and

 5   confer regarding a litigation plan. (Id.)
             The Court finds good cause to grant the parties’ request. Additionally, in light of the
 6
     parties’ representation that the Ninth Circuit has issued a decision in Clarke, the Court will lift the
 7
     stay.
 8
             Pursuant to the parties’ stipulation, and good cause appearing, IT IS ORDERED that:
 9
             1. The stay of all proceedings in this case is lifted;
10
             2. Within thirty (30) days of entry of this order, the parties shall submit a schedule to the
11
                  Court proposing dates for:
12
                     a. Defendant to produce its Rule 30(b)(6) witness;
13
                     b. Completion of non-expert discovery relating to class certification;
14
                     c. Filing a motion for class and/or collective action certification; and
15           3. Defendant shall promptly take any additional steps necessary to appear in this case,
16                including filing an application pursuant to Local Rule 180 seeking admission pro hac
17                vice for any attorneys who are not members of the Bar of this Court.
18
     IT IS SO ORDERED.
19

20       Dated:     March 10, 2021                              /s/
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                       2
